




Packaging Corporation of America
Amended and Restated 1999 Long-Term Equity Incentive Plan
Executive Officer Restricted Stock Award Agreement


By this agreement, Packaging Corporation of America grants to you the following
restricted shares of the Company’s common stock, $.01 par value, subject to the
terms and conditions set forth below, in the attached Plan Prospectus, and in
the Amended and Restated 1999 Long-Term Equity Incentive Plan, as may from time
to time be amended and/or restated, all of which are an integral part of this
Agreement. A copy of the Amended and Restated 1999 Long-Term Equity Incentive
Plan may be obtained from the Company upon request.


Grant Date:
Number of Restricted Shares Awarded :
Fair Market Value at Grant:
Restriction expires:



The shares of restricted stock granted under the Plan will be held in escrow by
the Company on the participant’s behalf during any period of restriction and
will bear an appropriate legend specifying the applicable restrictions thereon,
and, if requested, the participant will be required to execute a blank stock
power therefor. During the period of restriction the participant shall have all
of the rights of a holder of Common Stock, including but not limited to the
rights to receive dividends and to vote, and any stock or other securities
received as a distribution with respect to such participant’s restricted stock
shall be subject to the same restrictions as then in effect for the restricted
stock.


This award is subject to the “Performance-Based Award Pool for Executive
Officers” provisions (the “Pool Provisions”) adopted by the Section 162(m)
Subcommittee of the Compensation Committee on June 22, 2015. If the number of
shares of restricted stock available to be awarded to you under the Pool
Provisions (as certified by the Compensation Committee or the Section 162(m)
Subcommittee) is less than the number of restricted shares awarded hereby, then
the excess number of shares (i.e. the number by which this award exceeds the
number certified by the Compensation Committee or the Section 162(m)
Subcommittee) will be forfeited at the time of such certification, and only the
number certified by the Compensation Committee or the Section 162(m)
Subcommittee will vest at the time the restrictions herein expire.


This award is further subject to the company’s compensation recovery policy in
effect from time to time.


Except as otherwise provided by the Board of Directors:


(1) immediately prior to a Change in Control or at such time as a participant
ceases to be a director, officer, or employee of, or to otherwise perform
services for, the Company and its Subsidiaries due to death or Disability,
during any period of restriction, all restrictions on the shares granted to the
participant shall lapse (and, for the avoidance of doubt, if a Change of Control
shall occur prior to the time of certification of the number of shares to which
you are entitled under the Pool Provisions, then restrictions will lapse as to
all shares awarded hereby);


(2) at such time as a participant ceases to be, or in the event a participant
does not become, a director, officer, or employee of, or otherwise perform
services for, the Company or its Subsidiaries for any other reason, all shares
of restricted stock granted to such participant on which the restrictions have
not lapsed shall be immediately forfeited to the Company.




--------------------------------------------------------------------------------






Please indicate your acceptance of this Agreement by signing in the space
provided below and returning this page to the Executive Director, Total Rewards
& HRIS, located in Lake Forest.


 
Packaging Corporation of America
 
 
 
By:
Accepted and Agreed:
 
 
Title:
 
 
Date:





















































--------------------------------------------------------------------------------




Packaging Corporation of America


2015 Performance-Based Equity Award Pool for Executive Officers


Adopted June 22, 2015


1. Purpose. The Committee intends to grant the Full Value Awards described
herein (the “Awards”) to the executive officers of Packaging Corporation of
America (the “Company”) named herein (the “Participants”) pursuant to the
Company’s Amended and Restated 1999 Long-Term Equity Incentive Plan (the “Plan”)
on or around June 25, 2015 (or July 1, 2015, in the case of awards to Robert P.
Mundy). The Section 162(m) Subcommittee desires to designate such Awards as
Performance-Based Compensation and hereby adopts an award pool (the “Award
Pool”) of Shares available for such Awards subject to the Performance Criterion
and other terms and conditions provided herein. Capitalized terms not otherwise
defined herein shall have the meanings given to them in the Plan.


2. Performance Criterion. The Company’s Earnings before Interest, Taxes,
Depreciation and Amoritzation (“EBITDA”) shall be established as the Performance
Criterion for the Award Pool.


3. Award Pool Shares. The aggregate amount of Shares (the “Award Pool Shares”)
available for award to all Participants in the Award Pool shall be the number
equal to (i) 3.0% of the Corporation’s EBITDA for the period beginning April 1,
2015 and ending March 31, 2016 (the “EBITDA Performance Period”); divided by
(ii) the closing price of a Share on the New York Stock Exchange on June 25,
2015.


4. Awards. Awards shall be in the form of “Restricted Stock Awards” (pursuant to
the Restricted Stock Award Agreements attached hereto as Exhibit A-1 and A-2)
and “Performance Unit Awards” (pursuant to the Performance Unit Agreement
attached hereto as Exhibit B).


5. Participant Percentages and Maximums. The percentage of Award Pool Shares
(the “Award Pool Percentage”) and the maximum number of Award Pool Shares (the
“Participant Maximum”) available to be awarded to each Participant for each
Award, shall be as set forth in the following table. For each Participant, half
of his percentage of Award Pool shares is allocated to each type of Award.


Participant
Percentage of Award Pool Shares
Maximum for Restricted Stock Awards (in shares)
Maximum for Performance Units (in shares)*1
Mark W. Kowlzan
37.5%
20,122
24,146
Thomas A. Hassfurther
30%
16,024
19,228
Robert P. Mundy
15%
13,043
6,707
Thomas W.H. Walton
6.25%
4,286
5,143
Charles J. Carter
6.25%
4,099
4,919
Kent A. Pflederer
5%
2,981
3,577

*1 In all cases, PLUS the number of dividend equivalents provided in the
Performance Unit Agreement


6. Certification of Award Pool. The Committee (or the Section 162(m)
Subcommittee) shall certify the number of Award Pool Shares available for each
Participant for each Award (the “Certified Share Number”) within 75 days after
the end of the EBITDA Performance Period, which shall be calculated by (a)
multiplying (i) the Award Pool Percentage for such Participant for such Award by
(ii) the aggregate number of Award Pool Shares and (b) if applicable, reducing
the number calculated pursuant to subsection (a) to the Participant Maximum for
such Award.




--------------------------------------------------------------------------------






7. Award Agreement. The Committee (or the Section 162(m) Subcommittee) will
reduce (but not increase) the actual number of Shares to be awarded to a
Participant on vesting of an Award from the Certified Share Number for such
Award to the extent necessary to achieve the level of vesting provided in the
Award agreements attached hereto.


8. Plan Provisions. The Award Pool and Awards described herein are subject to,
and made pursuant to, the terms and conditions of the Plan. If there is any
inconsistency between the terms of the Award Pool or any Award agreement and the
terms of the Plan, the terms of the Plan shall control unless expressly stated
that an exception to the Plan is being made.








